Name: 96/568/EC, Euratom: Council Decision of 24 September 1996 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1996-10-01

 Avis juridique important|31996D056896/568/EC, Euratom: Council Decision of 24 September 1996 appointing a member of the Economic and Social Committee Official Journal L 249 , 01/10/1996 P. 0045 - 0045COUNCIL DECISION of 24 September 1996 appointing a member of the Economic and Social Committee (96/568/Euratom, EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 193 to 195 inclusive thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 inclusive thereof,Having regard to the Convention on Certain Institutions Common to the European Communities, and in particular Article 5 thereof,Having regard to the Council Decision of 24 September 1994 appointing the members of the Economic and Social Committee for the period ending on 20 September 1998 (1),Whereas a seat has become vacant on the Economic and Social Committee following the resignation of Mr Jacques Tixier, communicated to the Council on 24 May 1996;Having regard to the nominations submitted by the French Government on 9 July 1996,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Daniel Retureau is hereby appointed a member of the Economic and Social Committee in place of Mr Jacques Tixier for the remainder of the latter's term of office, which expires on 20 September 1998.Done at Brussels, 24 September 1996.For the CouncilThe PresidentE. FITZGERALD(1) OJ No L 257, 5. 10. 1994, p. 20.